Title: From George Washington to John Beatty, 4 April 1780
From: Washington, George
To: Beatty, John


          
            Sir
            [4 April 1780]
          
          You will be pleased to signify to Major Harnage and Capn Hawker of the 62d British Regt my permission for them to repair to New-York on their paroloes, and take the usual and proper steps on the occasion.
          Mr Loring the British Commissary of prisoners is to send you out a writing declarative on the part of the enemy that no chaplains belonging to the American Army when taken shall be considered as prisoners of war but immediately released. As an interchange of writings is to take place between you and Mr Loring, you will send me his and a draught of the one you mean to return him, that both may be examined before they are confirmed by a mutual interchange. I am Sir Your Obt Sert.
          
            P.S. Should Harnage and Hawker come by land to New-York it will be necessary to give him a route—by the way of Kings bridge—in order to avoid as much as possible the army. If there is any flag vessel coming to New-York it will be a good opportunity should this mode be preferd.
            I have reced your letter of the 3d Inst. You have my leave of absence to go to Philadelphia.
          
        